WILLIAMS, Judge
(dissenting).
Under Stephens Elkhorn Coal Company v. Tibbs, Ky., 374 S.W.2d 504, an employee is not to be considered disabled so long as he continues in full-time employment of the same employer, for the purpose of the notice statute, KRS 342.316(2). The same interpretation was placed upon the limitation statute in Brock v. International Harvester Company, Ky., 374 S.W.2d 507. I agree that full-time employment is a good criterion. But it should be that and no more. It should not be made absolute but should operate as a standard which may be overcome by other factors.
In this case the employee had been disabled for at least six to eight months by his own admission. He knew he was disabled and his fellow employees knew he was disabled (they “pitched in and helped him”). Obviously the work he was capable of doing was not up to his employer’s standards, else his fellow workers would not have needed to assist him. In the Tibbs case we said that an employee would not be considered disabled if, according to his employer’s standards, he had sufficient capacity to be continued in full-time employment. An employee who requires others to do a portion of the work assigned to him does not measure up to his employer’s standards.
One purpose of the notice statute is to permit the removal. of an employee from a danger area after he has become disabled by an occupational disease. If the employer is not notified of a disability he cannot be expected to do anything about it.
In this case the employee was in fact disabled for at least six to eight months. Failure to give notice until the end of that period certainly was not reasonable.
For this reason I respectfully dissent. PALMORE, J., joins me in this dissent.